DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is dependent on claim 13. The Examiner believes the Applicant meant claim 13 is dependent on claim 1, and has interpreted claim 13 as such. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maede (JP 2014-154922).

Regarding claim 1, Maede discloses an electronic device (electronic device of Figs. 1, 2, 5), comprising: a rear case comprising at least one hole (back cabinet 101b with hole 101c, Fig. 7, [0028]); a front case disposed to face the rear case (front cabinet 101a, Fig. 7, [0028]); a speaker mounted in a space between the rear case and the front case and configured to output a sound signal to the outside (speaker 1 mounted in a space between cases 101a, 101b, Fig. 7, [0028]); and a fixing member having a portion exposed to the outside through the hole of the rear case and configured to connect the speaker and the rear case so that the speaker is fixed to the (bush 2 and screw 3 are fixing members configured to connect the speaker 1 to the rear case 101b, Fig. 7, [0028]).  

Regarding claim 2, Maede discloses further comprising a speaker screw configured to connect the speaker and the front case so that the speaker is fixed to the front case (speaker screw 3 (there are multiple screws that both perform the function of a fixing member to the rear case and a speaker crew for fixing to front case) for fixing to front case, Fig. 7, [0028]).  

Regarding claim 3, Maede discloses wherein the speaker comprises a speaker hole, and the fixing member penetrates the speaker hole to connect the speaker and the rear case (speaker 1 has a speaker hole 13a through which bush 2 and screw 3 penetrate through to connect speaker 1 to the back case 101b, Fig. 7, [0028]).  

Regarding claim 7, Maede discloses wherein the front case further comprises a support member protruded in a direction toward the speaker at a position corresponding to the fixing member in order to support the fixing member (front case has support member 31 protruding in a direction toward speaker 1 at a position corresponding to the fixing member 2/3 in order to support the fixing member 2/3, Fig. 7, [0028]).  

Regarding claim 8, Maede discloses wherein the fixing member is made of a rubber material (fixing member 2 is a rubber bush, Fig. 7, [0028]).  
Regarding claim 10, Maede discloses wherein the speaker screw is disposed on an area different from that of the fixing member and is shielded from the outside by the rear case (speaker screw 3 is disposed on an area different from that of the fixing member 2 and is shielded from the outside by the rear case 101b, Fig. 7, [0028]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maede (JP 2014-154922).

Regarding claim 9, while Maede does not specifically teach wherein the rear case further comprises a speaker grill portion in an area corresponding to the speaker, it is well known in the art to incorporate a speaker grill portion in an area corresponding to a speaker.
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the rear case of Maede to further comprise a speaker grill portion in an area corresponding to the speaker in order to protect the speaker component from liquid, dust and other harmful particulates at a sound outlet. The Examiner takes Official Notice.   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maede (JP 2014-154922) in view of Casebolt et al. (US 2013/0329934) herein Casebolt.

Regarding claim 15, while Maede does not specifically teach wherein each of the rear case and the front case comprises a fastening structure that can be mechanically coupled to each other, it is well known in the art to have a rear case and front case of an electronic device be fastened together as demonstrated by Casebolt (top case 106 and bottom case 104 fastened together via fasteners 406, Casebolt: Fig. 4, [0038]).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the rear case and front case of Maede to comprise a fastening structure that can be mechanically coupled to each other as suggested by Casebolt in order to securely enclose the electronic device components.

Allowable Subject Matter
Claims 4-6, 11, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651